Citation Nr: 1438304	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-23 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1969 to November 1971.  The Veteran had service in the Republic of Vietnam from April 1970 to March 1971, for which he earned the Purple Heart, among other awards.

This matter comes before the Board of Veterans' Appeals (the Board) from a October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim was remanded for further development by the Board in November 2011 and December 2012.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge in April 2011.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In November 2013 and April 2014, the Board sought an independent medical opinion as to whether the Veteran's hepatitis C was etiologically related to service.  In the December 2013 report, the medical examiner stated that the record contained no definite evidence to confirm the Veteran presently had chronic active hepatitis C, or ever had the hepatitis C virus infection.

In April 2014, the Board sought clarification from the medical examiner based upon a hepatitis C antibody test performed in November 2011, contained in the Veteran's electronic VA medical records.  In an April 2014 addendum opinion, the examiner stated that the Veteran's test results were consistent with the Veteran having had hepatitis C in the past but having cleared it by November 2011, or, more likely, reflected a false positive antibody test result.  The examiner further noted that it was extremely unlikely that infection was missed on the 2011 hepatitis C ribonucleic acid (RNA) test, but that guidelines suggested that a second RNA test be performed.  The examiner concluded that the record did not show that the Veteran had an ongoing hepatitis C virus infection or clinically apparent hepatitis in the past, and that "a false positive antibody test" was not related to service.

Based on the foregoing, the Board finds that a new VA examination is necessary to determine whether the Veteran currently has, or ever previously had during the appeal period, hepatitis C, and if so, whether it is etiologically related to service.

In this case, the Veteran's service records indicate no diagnosis of or treatment for hepatitis C.  However, during his April 2011 hearing, the Veteran testified that he was exposed to blood and other bodily fluids when he was wounded in combat and transported in a helicopter that had blood on the floor; when he cleaned blood from the floor of helicopters to which he was assigned; and, when he helped to retrieve bodies and body parts of soldiers who were killed in combat.  See April 2011 Hearing Transcript, pp. 14-16.  Additionally, service treatment records show the Veteran was treated for genital gonorrhea while in Vietnam.  The record also includes an April 2008 assessment of a VA nurse who noted the Veteran had positive risk factors for hepatitis C, including exposure to blood, nasal cocaine use, and intemperate alcohol use.  Moreover, a May 2011 statement from Dr. G. M., a private physician, concluded that the Veteran's exposure to blood during service was the most likely cause of his hepatitis C.

Given the Veteran's competent and credible statements regarding his in-service exposure to bodily fluids, the Board directs the examiner to assume that the Veteran was exposed to body fluids during service.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran furnish all dates and places of treatment for hepatitis C.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, to include any outstanding VA medical records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner.  The examiner should review the Veteran's claims file in conjunction with the examination, to include this remand, and indicate that such review has taken place.  All appropriate clinical testing should be conducted, including a HCV RNA test if one has not been conducted since November 2011.  See the April 2014 opinion of D. Looney, M.D., indicating that "guidelines would suggest a second RNA test be performed."  If such testing is not performed on remand, the examiner should explain why.  Following examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should opine on the following:

a.  Whether the Veteran has a current diagnosis of hepatitis C, or whether he had hepatitis C, or any residuals thereof, at any point during the period of time covered by this claim.

b.  If so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C had its onset in or is otherwise related to service, to include the Veteran's presumed in-service exposure to bodily fluids as described above and or sexual activity in service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



